Turner v Buccoleri (2020 NY Slip Op 01799)





Turner v Buccoleri


2020 NY Slip Op 01799


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, WINSLOW, AND BANNISTER, JJ.


316 CA 19-01258

[*1]RONALD D. TURNER, PLAINTIFF-RESPONDENT,
vJOSEPH F. BUCCOLERI AND B & D OF BUFFALO, INC., DEFENDANTS-APPELLANTS. 


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AMANDA L. MACHACEK OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
COLLINS & COLLINS ATTORNEYS, LLC, BUFFALO (A. PETER SNODGRASS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered December 24, 2018. The order granted the motion of plaintiff for summary judgment on the issue of defendants' negligence. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 7, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court